Howk, C. J.
In this case, the transcript of the record appears to have been filed in this court on the 4th day of May, 1877. Afterward, on the 1st day of January, 1878, the appellee filed a written motion to dismiss the appeal herein, “for the reason that there is no properly certified transcript filed in this court. The paper purporting to be a transcript has not the signature of the clerk of the court below, nor the seal of said court.” This motion was met by a counter motion, on the part of the appellant, filed on the 12th day of February, 1878, for leave “to correct the record of this cause, by affixing to the transcript the certificate and seal of the court below;” which latter motion appears to have been granted, and sixty days were allowed the appellant to perfect the authentication of the transcript. Nearly four years have since elapsed, and the appellant has. not taken any further steps to correct the record of this cause, by affixing thereto the certificate of the clerk under the seal of the court below.
The appellee’s motion to dismiss this appeal must, therefore, be sustained. The transcript of the record of this cause has never been, and is not now, certified by the clerk of the court below, under the seal of said court, as required by section 558 of the code of 1852, and the appellant has *28failed to remedy the defect within the reasonable time allowed him by the court for that purpose, upon his own motion, in compliance with rule 36, adopted October 13th, 1875, of the rules of this court.
The appeal is dismissed, at the appellant’s costs.